Citation Nr: 1455834	
Decision Date: 12/18/14    Archive Date: 12/24/14

DOCKET NO.  10-45 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial increased evaluation for posttraumatic stress disorder (PTSD), currently evaluated as 50 percent disabling.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).

3.  Entitlement to service connection for sleep apnea, to include as due to PTSD.



REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The Veteran served on active duty from March 1966 to June 1992, to include service in the Republic of Vietnam from March 24, 1967 to March 23, 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Winston-Salem, North Carolina Regional Office (RO) of the Department of Veterans Affairs (VA).  By that rating action, the RO granted service connection for PTSD; an initial 30 percent disability rating was assigned, effective December 17, 2008-the date VA received the Veteran's initial claim for compensation for this disability.  The RO also denied service connection for sleep apnea.  The Veteran disagreed with the initial 30 percent rating assigned to the service-connected PTSD and denial of service connection for sleep apnea. 

The issue of entitlement to a TDIU has been reasonably raised by the Veteran's statements, and has been added on the title page.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

In an April 2013 decision, the Board granted a 50 percent disability rating, but no higher, to the service-connected PTSD.  The Veteran appealed the Board's denial of an initial disability rating in excess of 50 percent for his PTSD to the United States Court of Appeals for Veterans Claims (Court).  In a June 2014 Order, the Court vacated the Board's decision to the extent that it denied an initial rating in excess of 50 percent for the service-connected PTSD and remanded the appeal to the Board for development consistent with the Joint Motion for Partial Remand (JMR) agreed to by the Secretary of Veterans Affairs and the Veteran's Counsel (Parties). 

In its April 2013 decision, the Board remanded the claims for service connection for sleep apnea and entitlement to TDIU to the RO for additional substantive development.  The requested development has been completed and these matters have returned to the Board for appellate consideration.  

In April 2014, the Veteran's attorney submitted additional medical evidence (i.e., December 2013 report, prepared by E. H., M. D.) in support of the Veteran's initial evaluation and TDIU claims without a waiver of initial RO consideration.  As the Board is granting a 100 percent disability rating for the service-connected PTSD and, thus, finding the TDIU claim moot in its analysis below, the Board finds that there is no prejudice to the Veteran in failing to remand the claims to the RO for issuance of a Supplemental Statement of the Case (SSOC).  38 C.F.R. § 20.1304; Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The issue of entitlement to service connection for sleep apnea, to include as secondary to PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO.  VA will notify the appellant if additional action is required on his part.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, the evidence shows that his PTSD has resulted in total occupational and social impairment for the entire appeal period. 

2.  A TDIU is a lesser benefit than a 100 percent schedular rating for PTSD, and the claims for a TDIU and an increased rating for PTSD arose at the same time and are essentially premised on the same evidence.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the schedular criteria for an initial rating of 100 percent for his service-connected PTSD are met for the entire appeal period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.125, 4.130, Diagnostic Code 9411 (2014).

2.  The grant of a 100 percent rating for PTSD renders moot the appeal for a TDIU. 38 U.S.C.A. §§ 1155, 5101(a), 5121, 5121A (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16. (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Concerning the Veteran's initial rating claim for PTSD, as the Board is granting an initial 100 percent disability rating to the service-connected PTSD for the entire appeal period, the decision is completely favorable; thus, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations.

II. Analysis

Increased Rating Claim

The Veteran seeks an increased disability rating in excess of 50 percent for his service-connected PTSD. 

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practicably be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27 (2014).

 In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994). 

In Fenderson v. West, 12 Vet. App. at 119, the Court noted that where the question for consideration is propriety of the initial evaluation assigned, such as here, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of a "staged rating" is required.  Id. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:

A 50 percent disability rating is assigned where occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is demonstrated.  

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and an inability to establish and maintain effective relationships, warrants a 70 percent rating.  Id. 

A 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130 (2014). 

Ratings are assigned according to the manifestation of particular symptoms.  However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment.

The Board finds that the evidence of record is at least in relative equipoise as to the level of psychiatric disability, and as to whether it is reasonable to conclude that the disability picture is comparable to a 100 percent evaluation for the service-connected PTSD for the appeal period.  Overall, the current level of disability arguably, but not clearly, approximates the criteria for a 100 percent evaluation.  In reaching the foregoing determination, the Board observes that an August 2009 VA examination report reflects that the Veteran demonstrated criteria that was commensurate with a 50 percent disability rating.  For example, a mental status of the Veteran revealed a constricted affect, an anxious and depressed mood and memory impairment, albeit it was described by the examiner as "mild."  This examination report also reflects that the Veteran retained some social interaction as he reported having belonged to a Corvette club and having attended church.  

Yet, VA treatment reports, dated in August and October 2008, and March 2009 show that the Veteran exhibited criteria that were commensurate with a 100 percent disability rating, such as total social impairment and persistent danger of hurting self or others.  For example, when seen in the VA clinic in August, September and October 2008, and March 2009 the Veteran related that he self-isolated (August 2008 and March 2009), had been involved in a physical altercation with a co-worker (August and October 2008) and had homicidal thoughts towards his spouse's uncle (September 2008).

Furthermore, November 2009 and May 2010 statements of the Veteran disclose his total social impairment and persistent danger to others.  In a November 2009 statement to VA, the Veteran related that he could no longer stand to be around others and that he became angry and upset when he was told what to do.  (See typewritten statement from the Veteran, accepted as his Notice of Disagreement with the initial 30 percent rating assigned to the service-connected PTSD and received by the RO in November 2009).  In a May 2010 statement, the Veteran further explained that he had left a job in 2007 because he had problems getting along with his co-workers; that he had threatened to shoot his spouse and her uncle, who had interfered with their affairs, in 2008; had no friends; and, stayed in bed most of the day.  (See VA Form 21-4138, Statement in Support of Claim, dated and signed by the Veteran in May 2010).   

In a December 2013 statement, E. W. H., M. D. noted that the Veteran had suffered from hallucinations and illusions (e.g., saw moving shadows out of the corners of his eyes one (1) to two (2) times a week), was hypervigilant, had severe memory impairment (i.e., 90 percent memory impairment, and exhibited little interest in anything.  Overall, Dr. E. W. H. found the Veteran permanently and totally disabled and unemployed due to his PTSD.  Dr. E. W. H. noted that the Veteran was severely compromised in his ability to sustain social and work relationships.   (See December 2013 report, prepared by E. W. H., M. D.)

In view of the above, the Board finds that the application of the benefit-of-the-doubt doctrine contemplated by 38 U.S.C.A. § 5107(b) is appropriate in this case. As stated, the level of disability, when the benefit of the doubt is given to the Veteran, is approximately commensurate with the 100 percent rating under Diagnostic Code 9411 under current rating criteria.  38 U.S.C.A. §§1155 , 5107; 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  As the Board has granted the Veteran a 100 percent schedular evaluation herein, it is not necessary to consider whether he is entitled an extra-schedular rating under 38 C.F.R. § 3.321 (2014). 

TDIU

The current claims for a TDIU and an increased rating for PTSD have been recognized as essentially arising at the same time and involving the same evidence. Hence the grant of an increased 100 percent schedular rating for PTSD renders the claim for a TDIU moot.  Herlehy v. Principi, 15 Vet. App. at 35; see Locklear v. Shinseki, 24 Vet. App. 311, 318, foot note 2 (2011).  The appeal as to the TDIU issue is, therefore, dismissed.

As noted above, the Veteran would not be entitled to a TDIU at the same time he was in receipt of a 100 percent rating based on the same disability.  He has other service-connected disabilities.  A TDIU rating may proceed where the TDIU rating is potentially available for a disability other than the disability for which a 100 percent rating was in effect.  Bradley v. Peake, 22 Vet. App. at 280.

Thus, the Board concludes, with favorable resolution of reasonable doubt, that an initial 100 percent rating under Diagnostic Code 9411 is warranted, under the regulations currently in effect.  38 C.F.R. § 4.7.


ORDER

An increased 100 percent rating for PTSD is granted for the entire appeal period, subject to the laws and regulations governing the award of monetary benefits.

The appeal as to entitlement to TDIU is dismissed.


REMAND

The Board finds that additional evidentiary development is necessary prior to final appellate review of the claim for service connection for sleep apnea, to include as secondary to the service-connected PTSD.  In particular, it is necessary to obtain any outstanding Social Security Administration (SSA) records; to obtain an addendum opinion from the March 2014 VA physician regarding the direct service connection component of the Veteran's claim; and, to have the RO issue a SSOC that addresses all evidence received since issuance of a June 2011 Statement of the Case (SOC) that addressed this issue. 

(a) Outstanding SSA records

On VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, dated in April 2014, the Veteran indicated that he was unable to secure gainful employment because of his service-connected PTSD, a disability that he maintains has aggravated his sleeping problems.  He reported that he expected to receive disability retirement benefits [from the Social Security Administration (SSA)].  The record does not contain a SSA award letter, if issued, or records upon which any award was based.  Because these records, if available, might contain evidence that discusses the etiology of the Veteran's sleep apnea, to include as secondary to his servie-connected PTSD, the Board finds that a remand is necessary to obtain such records and associate them with the Veteran's claims file.  VA has a duty to obtain SSA records when they may be relevant.  Murincsak v. Derwinski, 2 Vet. App. 363, 370-72 (1992).

Accordingly, the RO/AMC should contact the SSA and obtain and associate with the claims file copies of the Veteran's records regarding SSA benefits, including the complete medical records upon which any decision was based.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) (2014).


(b) VA addendum opinion 

The Veteran seeks service connection for sleep apnea, to include as secondary to his service-connected PTSD.  He contends, in part, that his sleeping problems had their onset during military service in the Republic of Vietnam (RVN).  The Veteran maintains that he has not slept through an entire night since his RVN service.  (See VA Forms 21-4138, Statement in Support of Claims, dated in May 2005 and July 2009).  In the alternative, he maintains that his service-connected PTSD has aggravated his sleeping problems.  (See Veteran's attorney's June 2011 statement to the RO).  

In its April 2013 remand, the Board found VA examinations, conducted in April and May 2011, to have been inadequate because the examiners had not reviewed the Veteran's claims file, to include two (2) medical articles that addressed the relationship between sleep disorders and PTSD, in formulating their unfavorable opinions.  (See April and May 2011 VA respiratory examination reports).  Thus, the Board requested that the Veteran be scheduled for an additional VA examination with opinion that addressed the etiology of his sleep apnea.  The VA examiner was specifically requested to address the medical articles submitted by the Veteran in formulating his or her requested opinion.  (See April 2013 Board remand at page (pg.) 13)).  In December 2013, a VA examiner maintained that he was unable to provide an opinion as to the etiology of the Veteran's sleep apnea because he did not have access to his Veterans Benefits Management System (VBMS) electronic claims file.  (See December 2013 VA respiratory examination uploaded to the Veteran's Virtual VA electronic claims file).  As a result, in March 2014, the Veteran's claims file was reviewed by a VA physician who provided unfavorable opinions as to the direct and secondary service connection components of the Veteran's claim.  (See March 2014 VA opinion).  

With respect to the direct service connection component of the claim, the March 2014 VA examiner opined that the Veteran's sleep apnea was less likely as not incurred in service.  The VA examiner reasoned, in part, that the Veteran's service treatment records were absent of any mention of sleep disturbance, to include at discharge in 1992.  The Board finds the March 2014 VA examiner's opinion to be of minimal probative value because it is based on an inaccurate factual premise, namely the absence of sleeping problems during military service.  In contrast, January 1990 and March 1992 Reports of Medical History, reflect that the Veteran reported having had frequent trouble sleeping.  The examining clinicians in 1990 and 1992 related that the Veteran "sometimes" had insomnia for no particular reason and situational insomnia, respectively.  Thus, in view of the Veteran's contentions that his sleeping problems began during his service in the RVN, service treatment records reflecting that he had problems with insomnia and the March 2014 VA clinician's deficient opinion, the Board finds that the claim should be remanded in order to obtain a supplemental opinion from the March 2014 VA clinician that discusses the above-cited service treatment records in addressing the direct service connection component of the claim.  

(c) Issuance of SSOC

The Board notes that the RO issued a SOC addressing the claim for service connection for sleep apnea, to include on a secondary basis, in June 2011.   Since that time, the RO has not issued an SSOC that addressed the above-cited March 2014 VA examination report or VA treatment reports, dated from June 2004 to October 2013, reflecting that the Veteran had sought continued treatment for his sleep apnea,  The claim was recertified to the Board in July 2014.  Under 38 C.F.R. § 19.37 (2014) an SSOC should be issued where relevant, non-duplicative evidence is received prior to the transfer of the claim to the Board. As such, the claim must be remanded again for an additional SSOC.

Accordingly, the case is REMANDED for the following action:

1.  Request that the SSA produce all records associated with any award of any Social Security benefits (Supplemental Security Income or Supplemental Security Disability Income) pertaining to the Veteran, including copies of any and all award letters and all medical records associated with such awards.  If such records are unavailable, obtain a written response from SSA indicating that these records were lost, destroyed, or were otherwise unavailable and associate it with the claims file.

2.  After obtain any outstanding SSA records pursuant to directive (1), return the claims folders to the VA clinician who provided the March 2014 opinion.  If the March 2014 VA clinician is not available, the claims file should be forward to another clinician who can provide the requested opinion.  Another examination of the Veteran may be scheduled, if deemed necessary.

The March 2014 or other appropriate VA clinician is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's sleep apnea had its onset during, or is otherwise etiologically related to, his period of military service.  In formulating the requested opinion, the March 2014, or other appropriate clinician, must discuss the January 1990 and March 1992 Reports of Medical History containing the Veteran's reports of having had frequent trouble sleeping and clinicians' notes that he sometimes had insomnia for no particular reason and situational insomnia, respectively. 

Any opinion(s) offered should be accompanied by a clear rationale consistent with the evidence of record. If the March 2014 or other appropriate VA clinician finds it impossible to provide the requested opinion without resort to pure speculation, he or she should so indicate and provide a rationale as to why such a finding is made.

3.  Then, readjudicate the claim for service connection for sleep apnea, to include as due to service-connected PTSD.  If this benefit is not granted to the Veteran's satisfaction, the Veteran and his attorney must be furnished a SSOC that addresses all evidence since issuance of the June 2011 SOC and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West. 2014).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


